Citation Nr: 0606003	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  90-45 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
April 11, 1989, to December 15, 1998, for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 20 percent from 
December 16, 1998, for lumbosacral strain with degenerative 
disc disease of the lumbosacral spine.  

3.  Entitlement to a separate rating in excess of a 10 
percent disability evaluation for service-connected 
neurological manifestations of the veteran's lumbosacral 
spine disorder to the right lower extremity, effective from 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  

When this matter was last before the Board in November 2003, 
the case was remanded to the RO for the development of the 
issues of entitlement to a disability rating in excess of 10 
percent from April 11, 1989, to December 15, 1998, for 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine, and entitlement to a rating in excess of 
20 percent from December 16, 1998, for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine.  

Following the completion of the requested development, the RO 
issued a rating decision and a supplemental statement of the 
case in May 2005, that, in essence, continued the evaluations 
of the veteran's lumbosacral strain with degenerative disk 
disease at 10 percent for the period prior to December 16, 
1998, and at 20 percent for the period thereafter.  The 
rating action, however, also granted service connection for 
the neurological manifestations of the veteran's lumbosacral 
spine disorder to the right lower extremity, and assigned a 
separate 10 percent disability evaluation to that disorder, 
effective from September 23, 2002.  Given that the 
neurological manifestations are part and parcel to the 
fundamental question of this appeal, namely the overall 
disability picture of the veteran's service-connected 
lumbosacral spine, it has been included as one of the issues 
set out above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  Prior to December 16, 1998, the veteran's lumbosacral 
strain with degenerative disc disease of the lumbosacral 
spine was manifested by subjective complaints of chronic low 
back pain on motion, radiating to the right lower extremity 
upon sitting, x-ray evidence of mild degenerative disc 
disease, with no other physical findings to confirm the 
pathology.  This resulted in no more than generally slight 
limitation of motion, even when taking into consideration 
reduced motion due to fatigability, lack of endurance, and 
increased pain on exacerbations.  The objective medical 
evidence did not demonstrate muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, nor severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, nor abnormal mobility on forced motion 
prior to December 15, 1998.

3.  Since December 16, 1998 through the present, the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease of the lumbosacral spine has been 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction; 
and is without evidence of listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, 
abnormal mobility on forced motion, moderately severe, 
severe, or pronounced intervertebral disc syndrome, chronic 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
within any 12 month period.

4.  The neurological manifestations associated with the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease of the lumbosacral spine represent 
no more than mild paresthesia of the right lower extremity.  


CONCLUSIONS OF LAW

1.  Between April 11, 1989, and December 15, 1998, the 
criteria for a disability evaluation in excess of 10 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbosacral spine was not met or approximated.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 
5292, 5293, 5295 (prior to September 23, 2002).

2.  Between December 16, 1998 and September 22, 2002, the 
criteria for a disability evaluation in excess of 20 percent 
for lumbosacral strain with degenerative disc disease of the 
lumbosacral spine was not met or approximated.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 
5292, 5293, 5295 (prior to September 23, 2002); Diagnostic 
Code 5243 (effective as of September 23, 2002); Diagnostic 
Code 5293 (prior to September 26, 2003); and Diagnostic Code 
5243 (effective as of September 26, 2003).

3.  Since September 23, 2002, the criteria for a disability 
evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine, with 
a separate evaluation of 10 percent for neurological 
manifestations, has not been met or approximated.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5243 (effective as of September 23, 2002); 
Diagnostic Code 5293 (prior to September 26, 2003); and 
Diagnostic Code 5243 (effective as of September 26, 2003), 
and Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005).

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2005).  In this case, the 
veteran has clearly identified the benefit sought and the 
basis for the claim.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Following the appellant's claim 
in July 1989, the RO sent the appellant a January 1990 letter 
informing him of action the RO had taken, including efforts 
to obtain the service medical records, and informed him that 
he could submit evidence in his possession in support of his 
claim.  Upon the appellant's disagreement with the initial 
ratings assigned, the RO sent him a March 1990 statement of 
the case that informed him of the criteria for proving his 
claim and the evidence considered in evaluating the claim.  
In an April 1999 letter, the RO asked the appellant to 
provide information as to private medical treatment and told 
of action VA could take to assist in obtaining any medical 
evidence.  

In August 1991, January 1998, February 2000, June 2003, and 
January 2005 supplemental statements of the case, the RO 
informed the appellant of the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  In letters dated in June 2001, 
August 2001, and June 2004, the RO informed the appellant of 
the VCAA and its effect upon his claim, and requested 
specific information pertaining to the development of that 
claim, informing the veteran of the relative responsibilities 
of the veteran and the VA in obtaining evidence in support of 
the claim.  In the foregoing rating decision, statement of 
the case, and supplemental statements of the case, the RO 
informed the appellant of the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  In those statements, the RO also set 
out the regulatory provisions of the VCAA.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2005).  The RO has obtained the service 
medical records, VA treatment records, and private treatment 
records identified by the veteran.  The appellant has not 
identified any other sources of treatment.  Moreover, the 
veteran did not respond to the June 2004 VCAA letter from the 
RO requesting additional sources of evidence or the May 2005 
supplemental statement of the case.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The RO afforded the appellant VA examinations in 
September 1989, April 1991, August 1992, August 2000, October 
2002, April 2003, and May 2005.

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the above described letters from 
the RO.  These letters did not indicate that the veteran was 
limited to 30 days to respond.  Instead, it indicated that 
the veteran should respond within 60 days, but that he had 
one year to respond.  It is most significant to note, 
however, that over one year has transpired since the June 
2004 VCAA letter, and that further development was initiated 
following the end of the 60 day period.  It is also 
significant to note that there has been no indication of the 
existence of additional outstanding pertinent evidence, and 
the veteran has not indicated otherwise.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that there is a CAVC decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) that must be addressed.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received prior to the 1989 rating decision that constituted 
the RO's initial denial of the veteran's claimed service 
connection and subsequent increased rating.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the June 2004 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

Lastly, it is noted that additional VA medical treatment 
records were received by the RO subsequent to the 
promulgation of the May 2005 supplemental statement of the 
case.  Normally, the issuance of another supplemental 
statement of the case is required upon the receipt of 
additional relevant evidence in any matter.  In this 
instance, however, the medical evidence that was received 
subsequent to May 2005, was irrelevant to current claim of 
entitlement to an increased rating for the veteran's low back 
disability.  Consequently, consideration of the additional 
evidence and issuance of a supplemental statement of the case 
is not required.  38 C.F.R. § 20.1304 (2005).  

Rating History and Veteran's Contentions

In a March 1991 Board decision, service connection was 
granted for degenerative disc disease of the lumbar spine.  A 
May 1991 rating decision granted an increased rating from 0 
to 10 percent for the newly classified service-connected 
disability of low back strain and degenerative disc disease 
of the lumbar spine, effective from April 11, 1989.  The 
appellant expressed disagreement with the 10 percent rating 
that had been assigned.  In a February 2000 rating decision, 
the RO increased to 20 percent the evaluation assigned for 
the low back disability, therein characterized as lumbosacral 
strain and degenerative disc disease of the lumbar spine, 
effective from December 16, 1998.  In a May 2005 rating 
action, the RO granted service connection for the 
neurological manifestations of the lumbosacral spine disorder 
to the right lower extremity and assigned a separate 10 
percent evaluation to that disorder, effective from September 
23, 2002.  

The appellant has continued to argue that he has been 
inadequately compensated for the degree of disability caused 
by his low back disorder.  He has more recently asserted that 
he has serious functional impairment in addition to the pain 
in his lower back and extremities, and that he has 
experienced extreme difficulty in controlling his bowels and 
bladder as manifestations of his low back disorder.  He 
states further that he has incapacitating episodes that last 
2 to 3 months twice a year, and sometimes longer.  

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2005), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A claim such as the 
instant case placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

The lumbosacral spine disability at issue was initially 
characterized as lumbosacral strain and evaluated under the 
criteria set out under Diagnostic Code 5293 for lumbosacral 
strain.  Under those criteria, it was assigned a 10 percent 
disability rating, effective from April 11, 1989.  In the 
March 1991 rating decision that implemented the Board's 1991 
grant of service connection for degenerative disc disease, 
the veteran's low back disability was recharacterized as 
lumbosacral strain with degenerative disc disease, and 
evaluated under Diagnostic Code 5293 for degenerative disc 
disease.  The 10 percent disability evaluation previously 
assigned was continued.  In the February 2000 rating 
decision, the RO evaluated the veteran's lumbosacral spine 
disability under Diagnostic Code 5292, based upon limitation 
of motion, and increased the disability evaluation to a 20 
percent rating, effective from December 16, 1998.  

The lumbosacral spine disability at issue continues to be 
characterized as lumbosacral strain with degenerative disk 
disease of the lumbosacral spine.  In a May 2005 rating 
action, the disability was assigned a 20 percent evaluation 
under newly established criteria for rating spine disorders 
set out in Diagnostic Code 5243; a separate 10 percent 
disability evaluation was assigned for its neurological 
manifestations under the criteria found in Diagnostic Code 
8520.  

During the pendency of the veteran's appeal substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine, including Diagnostic Code 
5293.  

In 2002, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the newer version of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the old version of Diagnostic Code 5292, limitation of 
motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

Under the old version of Diagnostic Code 5295, a 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  If there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  Finally, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 
2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each 


segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

As noted above, service connection has been established for 
the neurological manifestations of the lumbosacral spine 
disorder to the right lower extremity and assigned a separate 
10 percent evaluation to that disorder, under Diagnostic Code 
8520.  Under that diagnostic code criteria, complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete 


paralysis of the sciatic nerve warrants a 60 percent 
evaluation if it is severe with marked muscular dystrophy, a 
40 percent evaluation if it is moderately severe, a 20 
percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2005).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

Rating Higher than 10 percent from April 11, 1989, to 
December 15, 1998,
for Lumbosacral Strain with Degenerative Disc Disease

For the period from April 11, 1989, to December 15, 1998, the 
veteran was initially assigned a 10 percent rating under the 
old Diagnostic Code 5295 for lumbosacral strain.  After the 
disability was recharacterized as lumbosacral strain with 
degenerative disc disease, it continued to be evaluated as 10 
percent disabling under the old Diagnostic Code 5293 for 
degenerative disc disease.  The Board finds that a 


disability rating no higher than 10 percent is warranted for 
the period prior to December 16, 1998.  

Because the revised Diagnostic Code 5293 was not made 
effective until September 23, 2002, and because the new 
regulations regarding the general rating formula for rating 
diseases of the spine was not made effective until September 
26, 2003, these versions of the regulations are not 
applicable for this particular rating period (i.e., from 
April 11, 1989, to December 15, 1998).  See VAOPGCPREC 3-
2000.

Factual Background

The medical evidence prior to December 16, 1998 consisted of 
the following:  

Upon VA examination in September 1989, there were found 
radicular symptoms, including pain indicative of right L5 
radiculopathy.  X-rays revealed narrow lumbosacral 
interspace, apparently due to disc degeneration.  
Degenerative disc disease was diagnosed.  

On VA orthopedic examination in April 1991, the veteran 
walked without a limp or pain.  There was no lumbosacral 
deformity, spasm or tenderness.  Forward flexion of the 
lumbar spine was to 90 degrees.  Backward extension was to 5 
degrees.  Lateral rotation and bending were to 35 degrees, 
bilaterally, without pain.  Straight leg raising and 
Patrick's test were negative, bilaterally.  There was no 
sensory, motor or reflex deficit neurologically.  X-ray of 
the lumbosacral spine was within normal limits except for 
loss of bone density.

On VA neurologic examination in April 1991, the veteran 
complained of low back pain spreading down to his legs, 
mostly the right leg, to the knee.  He described occasional 
leg numbness.  Muscles, reflexes, straight leg raising, 
pulses, and bones were within normal limits, however.  
Tenderness was elicited in the lumbosacral area.  A 
computerized tomogram reportedly had revealed a bulging disc 
at L3-4.  


Arthritis of the lumbosacral joint was indicated.  An 
electromyogram reportedly had revealed an L5 root problem in 
the past.  Arthritis of the lumbosacral spine and evidence of 
an L5 root problem on the right side with back pain radiating 
to the right lower extremity without reflex or pedal pulse 
abnormality was diagnosed.

On a VA examination in July 1991, the veteran complained of 
continuous low back pain, loss of feeling in his right leg, 
an inability to walk very far, back spasms, and popping in 
the back.  The lumbosacral spine was not examined.  
Musculoskeletal system examination showed normal walking, 
standing erect, and normal findings of the hips and lower 
extremities.  No pertinent diagnosis was entered.

On a VA examination in August 1992, the diagnosis was chronic 
low back pain with no physical findings to confirm pathology.  
Nevertheless, the veteran complained of progressive right 
lower extremity weakness, numbness of the right lower 
extremity if it was in one position too long, limited 
walking, and low back and right sacroiliac pain radiating 
into the right hip on standing for more than a few minutes.  
Objectively, he walked with a wide-based gait and a limp.  
After bending forward about 10 degrees, he moaned, groaned, 
and jerked to the side.  When he moved back to the midline 
and bent forward to 50 degrees and then back to the erect 
position, he complained of pain in the lumbar and right 
sacroiliac areas.  In a seated position, he bent forward to 
45 degrees and complained of right low back pain.  On right 
rotation to 25 degrees he complained of pain at the end 
point.  On lateral flexion to the right to 25 degrees, he 
complained of pain at the end point.  Backward extension of 
the lumbar spine to 20 degrees produced right sacroiliac 
pain.  Straight leg raising, gait, reflexes and coordination 
were not found to be abnormal.  

Analysis

Essentially, the veteran's lumbosacral spine disorder during 
this period was manifested by subjective complaints of 
chronic low back pain with no physical findings to confirm 
the pathology.  Even after taking into consideration the 
functional limitation caused by the associated pain, the 
limitation of motion of the veteran's back cannot be 
considered as more than slight for this period.  

In short, while the veteran may have complained otherwise, 
the objective medical evidence does not demonstrate muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, nor severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion prior to December 16, 1998.  Furthermore, to 
the extent that consideration of additional functional loss 
may be applicable to Code 5295, or for that matter to Code 
5292 (the diagnostic code for the evaluation based upon 
limitation of motion), the Board notes that the demonstration 
of pain on what was essentially the extremes of full range of 
motion, are already contemplated by the existing 10 percent 
rating.

Further, while it is clear that degenerative disc disease was 
manifest prior to December 16, 1998, and thus the old version 
of Diagnostic Code 5293 for intervertebral disc syndrome is 
for application, it is equally clear that upon objective 
examination there was not shown the symptomatology required 
for a disability evaluation in excess of 10 percent under 
that criteria.  The April 1991 VA neurological examination 
documented complaints of pain radiating to the veteran's 
lower extremity, but these findings were not replicated on 
objective examination.  Muscles, reflexes, straight leg 
raising, and pulses, were within normal limits, and the right 
lower extremity was without reflex or pedal pulse 
abnormality.  Moreover, upon examination in August 1992, the 
veteran complained of right lower extremity numbness, but 
straight leg raising, gait, reflexes and coordination were 
not found to be abnormal.  This evidence must lead to the 
conclusion that the symptomatology resulting from veteran's 
service-connected degenerative disc disease was no more than 
mild prior to December 16, 1998.  Critically, what was not 
demonstrated was a disability that approached moderate with 
recurring attacks as required for a 20 percent evaluation.  
Thus, in the absence of such medical evidence the Board 
concludes that the assignment of an increased rating in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which contemplates intervertebral disc syndrome, is not 
warranted for the period prior to December 16, 1998.

Rating Higher than 20 percent from December 16, 1998,for 
Lumbosacral Strain with Degenerative Disc Disease, including 
a Rating Higher than 10 percent from September 23, 2002, for 
Neurological Manifestations to the Right Lower Extremity

Factual Background

There is contained in the claims folder a report of a medical 
examination of the veteran's back that was conducted by a 
private chiropractic orthopedist on December 16, 1998.  X-
rays were taken and compared with a prior 1995 radiographic 
study.  The studies showed a long gentle rotary 
dextroscoliosis in the lumbar spine with the thoracic spine 
towering to the left.  There was interval development of a 
vacuum disc at L5-S1.  Mild degenerative changes were seen at 
L2-3.  The radiographic examiner's pertinent impressions were 
lumbar spondylosis, most pronounced at L5-S1 occurring since 
May 1995, and lumbar rotary dextroscoliosis.  

Neurological examination revealed symmetrical reflexes in the 
lower extremities.  Vibratory was intact.  Sensation to pin 
prick revealed a subjective decreased sensation roughly 
following an L5-S1 distribution on the right side.  Motor 
strength appeared within normal limits.  The veteran could 
heel and toe walk and perform a sit-up.  The examiner's 
impressions were lower lumbar radiculopathy, lumbar disc 
degeneration, and rule-out disc herniation or stenosis.  

Measurement of lumbar range of motion showed flexion to be 23 
degrees, with 60 degrees being normal; extension to 7 
degrees, with 25 degrees being normal; right lateral flexion 
to 22 degrees, with 25 degrees being normal; and left lateral 
extension to 12 degrees, with 25 degrees being normal.  

The chiropractic orthopedist explained that the findings were 
consistent with an undetermined lumbar radiculopathy.  It was 
noted that on orthopedic testing, there were no hard root 
tensic signs present, and neurological findings primarily 
consisted of some sensory loss in the absence of any reflex 
or gross motor loss.  The examiner noted that most prominent 
was a severe rigidity of the lumbar spine.  It was noted that 
the veteran had little lumbar motility that the examiner 
believed was his greatest deficit at the time of the 
examination.  

In October 2000, the veteran underwent a Magnetic Resonance 
Imaging (MRI) study that was interpreted to reveal mild 
spondylosis.  More specifically, it showed degenerative 
intervertebral disc signal at L5/S1; broad based disc bulge 
and mild facet joint osteoarthritis and L3/4 and L4/5, and a 
broad based disc bulge mildly displacing the traversing right 
S1 nerve root and just touching the left S1 nerve root.  

In January 2001, a VA orthopedic examiner prepared a report 
of a VA orthopedic examination of the veteran's spine that 
had been conducted in August 2000.  In the report of the 
examination, the veteran was noted to be working in the 
heating and air conditioning field.  He reported numbness 
upon sitting and difficulty walking with subsequent back pain 
and intermittent right posterior leg pain.  Upon examination 
of the back, forward flexion was to 65 degrees, extension to 
15 degrees, and rotation to 20 degrees to the right and 45 
degrees to the left.  Motor strength was 5/5.  There were 
some visible manifestations of pain with movement.  There was 
no muscle atrophy.  The veteran did have some spasm in the 
lumbar spine, but no listing or sensory changes.  The veteran 
reported that the back episodes occurred frequently of 
variable duration, but when there is a severe episode, it is 
somewhat incapacitating.  The examiner took note of the 
results of the October 2000 MRI, and indicated that it was 
consistent with some of the symptoms that the veteran 
described in the examination.  The examiner noted that the 
veteran had a long history of back pain and radicular pain 
into the right leg, but indicated that it would likely 
improve with conditioning, exercises, and possibly some facet 
joint blocks.  

In the report of an October 2002 VA peripheral nerves 
examination, the veteran reported difficulty being active 
during the day and doing outdoor activities such as climbing 
on the ladder.  He reported that such activities caused him 
extreme back pain.  The veteran also reported difficulty 
sitting for extended periods of time secondary to a sensation 
of numbness and tingling in the right leg, that gradually 
subsided after getting up to walk around.  

Upon examination, sensory touch revealed normal light touch, 
pin prick and proprioception throughout.  The veteran 
complained of moderate paresthesia throughout the right leg 
during the course of the examination.  The veteran had a 
normal casual gait, but was noted to externally rotate his 
right leg somewhat during walking.  The veteran had no 
problem getting on to his heels and toes.  Physical 
examination revealed no significant change in musculature of 
the legs.  The examiner's impression was that the veteran had 
chronic low back pain with paresthesias in the right leg 
while sitting.  The examiner noted that there were some areas 
in which the veteran's strength had a give-away quality, but 
it was difficult for the examiner to assess whether this 
represented any true weakness.  The examiner noted that the 
veteran's symmetric reflexes indicated that there was likely 
not any significant innervation problems into the veteran's 
lower extremities.  The examiner opined further, that 
although the veteran quantifies his paresthesias as moderate 
to severe while sitting, it did not seem to the examiner that 
these symptoms were involved in the whole leg.  

In the report of an October 2002 VA orthopedic examination of 
the veteran's spine, it was noted that the veteran owned his 
own heating and air conditioning company and had minimal 
activity level with his job.  The veteran reported difficulty 
walking more than a block or two primarily because of his leg 
pain versus his back pain.  Upon examination of the lumbar 
spine, flexion was to 60 degrees and extension was to 10 
degrees, with extension being more painful.  Rotation was to 
30 degrees to both sides, and the veteran could laterally 
bend bilaterally.  The veteran had pain with motor testing of 
the right lower extremity.  The veteran was tender along the 
spinous processes in the lumbar region.  There was no 
paraspinal musculature tenderness.  The veteran's gait 
appeared to be fairly normal.  The examiner's assessment was 
that the veteran had a long history of back pain with 
radiation into his right lower extremity with associated 
weakness.  It was noted to have significantly disabled him, 
however, he was still able to work with minimal activity 
levels.  The examiner noted that the veteran does have 
significant limitation of range of motion of his spine in 
extension and that this causes severe pain.  The examiner, 
however, indicated that the pain as described to the examiner 
was moderate in nature.  The examiner noted that the 
veteran's weakness to manual motor test was mild, and that 
his sensory loss was also mild.  

In April 2003, the VA orthopedic examiner who had conducted 
the October 2002 VA orthopedic examination was called upon to 
provide an amended report of examination that was based upon 
a review of the veteran's claims file.  In this amended 
report, the examiner noted that the claims file had been 
reviewed, and then provided a brief history of the veteran's 
service-connected low back disability.  Following this 
review, the VA examiner opined that while the veteran's 
symptoms of lumbar herniation were mild, he did have residual 
paresthesias, which the examiner noted to be common after a 
nerve injury as motor is first to return and quite often the 
sensory paresthesias is either permanent or chronic in 
nature.  The examiner noted further that the veteran's 
history of osteoarthritis involving the lumbar spine was 
somewhat mild with MRI noting mild spondylosis, which is 
quite common for those of the veteran's age in the general 
population.  

In May 2005, at the request of the Board, the veteran 
underwent another VA spine examination.  In the report of 
that examination, the veteran reported that his back pain had 
progressed over the years.  It was noted that the veteran had 
a recent myocardial infarction in January 2005, and had a 
stent placement.  The examiner was thus unable to further 
evaluate his low back with an updated MRI.  The examiner 
noted that the review of the prior MRI showed some broad disk 
bulging, and some mild spondylosis of the lumbar spine.  In 
describing his back pain, the veteran stated that he had no 
incapacitating episodes in the previous 12 months.  The 
veteran stated that he has had good control of his urination.  
He stated that he sometimes gets some diarrhea where he has 
some mild incontinence of stool during those episodes.  He 
reported that he walked with a limp, and intermittently uses 
a cane.  He reported that he walks one block before having to 
sit.  The veteran stated that he takes Tylenol for the pain.  
He further indicated that he had sold his heating and air 
conditioning business that he had for 23 years and worked for 
someone else.  The veteran stated that since his myocardial 
infarction, had had been unable, secondary to his back and 
his heart, to work much as far as being able to lift heavy 
objects, twisting and bending.  At the time of the 
examination, the veteran described no significant muscle 
spasms to the examiner.  

Upon examination, the veteran walked with a slight antalgic 
gait; however, he was able to toe raise and heel raise.  In 
range of motion studies of the lumbar spine, forward flexion 
was to 60 degrees with minimal discomfort; however after 60 
degrees there was some increase in low back pain, although 
the veteran was able to get to 80 degrees.  Extension was to 
25 degrees with minimal discomfort at 25 degrees.  The 
veteran was able to do right and left lateral bends to 25 
degrees with some mild discomfort on each side at 25 degrees.  
He was able to rotate each side 25 degrees with minimal 
discomfort.  There were no significant muscle spasms seen 
upon visible inspection.  There was no tenderness for 
palpation in the paraspinal musculature.  There was very mild 
scoliotic deformity seen with forward bending, that the 
examiner did not feel was secondary to muscle spasm.  
Examination of the bilateral lower extremities revealed that 
the veteran had 5/5 quadriceps, hamstrings, dorsiflexion, and 
plantar flexion, each.  The veteran had 2+ symmetrical deep 
tendon reflexes of the patella and Achilles tendon 
bilaterally.  Straight leg raises were both negative, both in 
the sitting and supine position.  Sensation to L3-S1 
distribution appeared to be grossly intact.  

X-ray examination revealed evidence of mild to severe 
degenerative disk disease at L5-S1.  There was also evidence 
of facet joint atrophy and moderate spondylosis in the lumbar 
spine.  The examiner's interpretation was that there was a 
very mild curvature of the lumbar spine on x-ray.  

The examiner's impression was degenerative disk disease, 
lumbar spine with moderate spondylosis of the lumbar spine.  
In the examiner's opinion, the moderate spondylosis of the 
lumbar spine could cause the veteran some mild discomfort 
with range of motion and performing heavy lifting.  The 
examiner stated that he did not feel that there was any 
significant muscle spasms or abnormal kyphosis.  In terms of 
cord involvement, the examiner stated that there may be 
evidence that the veteran's disk bulging may cause a mild 
irritation of the nerve root exiting on the right lower 
extremity with his intermittent radiculopathy.  The examiner 
did not feel that there was significant abnormal mobility 
requiring a brace.  

Analysis

It is noted initially that in February 2000, the RO increased 
the disability evaluation of the veteran's lumbosacral spine 
disability from a 10 percent rating to a 20 percent rating, 
effective from December 16, 1998.  This increase was 
essentially based upon the limitation of range of motion 
findings of the December 16, 1998 private chiropractic 
examination.  The Board agrees with that assessment but finds 
no basis upon which to provide the veteran a higher 
disability evaluation than 20 percent for his service-
connected lumbosacral strain with degenerative disc disease 
prior to the effective date for the inception of new 
regulations for rating intervertebral disc syndrome, 
September 23, 2002.  Essentially, with very little exception, 
the results of the December 1998 private chiropractic 
orthopedic examination represent the most profound pathology 
found to result from the veteran's service-connected low back 
disorder.  

As noted above, the veteran's lumbosacral spine disability 
has been evaluated as 20 percent disabling, effective from 
December 16, 1998.  This evaluation was based upon the 
application of Diagnostic Code 5292 to the available 
evidence.  The medical record since that time documents that, 
in the main, the veteran's low back disability is manifested 
by no worse that moderate limitation of motion of the lumbar 
spine including allowances made for functional loss due to 
pain, with flexion approaching 60 degrees, and extension 
approaching 25 degrees before pain sets in.  Muscle spasm, if 
shown at all, has been intermittent at worse.  For the most 
part, the veteran has had a normal gait, and his reflexes 
have been intact.  Neurological examinations, that have 
included x-ray studies and an MRI, have shown that the 
veteran's degenerative disc disease can be described as no 
more than mild, with manifestations limited to complaints of 
numbness and tingling in the right leg upon sitting, that 
gradually subsided after getting up to walk around.  It is 
significant to note that the veteran has maintained full time 
employment throughout his appeal, and has done so in a field 
that requires some level of manual labor, including heavy 
lifting.  Other than the veteran's uncorroborated 
allegations, there has been no objective evidence that the 
veteran has experienced incapacitating episodes for any 
significant length of time due to his service-connected 
lumbar spine disorder.  

Essentially, what has not been shown upon objective 
examination is the requisite pathology for the assignment of 
a disability evaluation in excess of 20 percent prior to 
September 23, 2002, under any of the applicable diagnostic 
codes used in the assessment of the veteran's service-
connected lumbosacral strain with degenerative disc disease.  
It was only the change in the regulations which allowed for 
separate evaluations for both orthopedic and neurological 
manifestations after September 23, 2002, that has allowed for 
an increase in the disability evaluation of the veteran's 
lumbosacral spine.  

The holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered.  Accordingly, the medical evidence is clear that 
the veteran has pain, particularly with extremes of motion, 
and that he experiences flare ups from time to time.  While 
his limitation of motion when not experiencing a flare up is 
slight, motion does, by private medical examination in 1998, 
appear more limited when the back disability is exacerbated 
on a flare up.  Thus, the assignment of a 20 percent 
evaluation, pertinent to moderate limitation of motion under 
Diagnostic Code 5292, is warranted as reflective of 
disability during periods of flare up.

However, severe limitation of motion, even during flare ups, 
has not been shown, and the preponderance of the evidence is 
against a 40 percent evaluation under Diagnostic Code 5292.

The other diagnostic code that has been assigned to the 
veteran's disability in the past is Diagnostic Code 5295, 
lumbosacral strain.  Diagnostic Code 5295 provides for 
ratings based, in part, on limitation of motion.  Thus, the 
veteran cannot be evaluated under both Diagnostic Code 5292 
and Diagnostic Code 5295.  38 C.F.R. § 4.14 (2005).  Under 
Diagnostic Code 5295, there is no evidence to support an 
evaluation greater than 10 percent.  There is limited 
evidence of muscle spasms, although not on extreme forward 
bending, and no evidence of loss of lateral motion 
unilaterally in a standing position, required to support a 20 
percent evaluation under Diagnostic Code 5295.  None of the 
criteria for a 40 percent evaluation under 


Diagnostic Code 5295 are demonstrated.  Accordingly, the 
veteran's disability would not be more appropriately or more 
advantageously rated under the criteria of Diagnostic Code 
5295.

For purposes of completeness, it is noted that Diagnostic 
Code 5285 applies to residuals of fracture of the vertebra.  
The veteran has not fractured a vertebra, and this Diagnostic 
Code does not apply.  Clearly, there is no ankylosis of the 
lumbar spine, and thus, Diagnostic Codes 5286 and 5289 are 
also not applicable.

For the veteran to attain an evaluation in excess of 20 
percent under the old version of Diagnostic Code 5293, there 
would have to be shown severe intervertebral disc syndrome 
with recurring attacks with intermittent relief for a 40 
percent rating, or pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief for a 60 percent evaluation.  The veteran does have 
some disc bulging and mild x-ray findings, primarily showing 
mild to moderate spondylosis; further, he has complained of 
paresthesia to the right leg upon sitting.  However, as with 
the criteria for lumbosacral strain, Diagnostic Code 5293 
contemplates limitation of motion, so the veteran could not 
be evaluated under that code and Diagnostic Code 5292 
separately prior to September 23, 2002.  The veteran has 
complaints of radiating pain to the right leg, but recurring 
attacks with intermittent relief have not been demonstrated.  
Essentially, the veteran's complaints of pain and numbness 
radiating to the right lower extremity upon sitting are 
relieved after the veteran stands up and walks around.  

Based upon the September 23, 2002, Diagnostic Code 5293 
revisions and the September 26, 2003, revisions for the 
reclassified Diagnostic Code 5243, a rating in excess of 20 
percent for intervertebral disc syndrome requires evidence of 
incapacitating episodes of a total duration of at least four 
weeks during the past 12 months or combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  The evidence of record 
does not indicate that the veteran has experienced any 
incapacitating episodes as defined by 


VA regulations.  Significantly, the veteran admitted as much 
during his most recent VA spine examination in May 2005.  The 
veteran has also indicated on several occasions that he has 
been able to maintain full employment operating his own 
heating and air conditioning business for many years before 
selling the business and working for others.  Thus, under the 
newer version of Diagnostic Code 5293, the veteran's service-
connected lumbosacral strain with degenerative disc disease 
would clearly obtain the higher evaluation by combining, 
under 38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations.  To that end, it is 
first noted that the analysis above shows that there is no 
basis to grant a disability evaluation greater than the 20 
percent rating previously assigned for the veteran's chronic 
orthopedic manifestations.  

After September 23, 2002, however, VA first became able to 
provide a separate evaluation for the neurologic 
manifestations.  The veteran has argued that he has 
neurological manifestations that should be taken into 
consideration in the evaluation of his spine that include 
bowel incontinence and lack of bladder control.  As shown on 
several examinations between 1998 and 2005, however, the 
neurologic manifestations resulting from the veteran's 
chronic lumbosacral spine disability were limited to no more 
than mild paresthesia of the right lower extremity.  This 
paresthesia was described by the veteran as a sensation of 
numbness and tingling in the right leg.  It is significant to 
note that these manifestations develop only after the veteran 
sits for extended periods of time, and gradually subside 
after the veteran gets up and walks around.  No other 
neurological manifestations, including incontinence and lack 
of bladder control, have been attributed to the veteran's 
lumbosacral spine disorder.  

In terms of the evaluation of these neurological 
manifestations of the lumbosacral spine disorder to the right 
lower extremity, it is noted that the RO has assigned a 
separate 10 percent evaluation to that disorder, under 
Diagnostic Code 8520.  Under those diagnostic code criteria, 
incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The examination reports over the years have more 
often than not described both the veteran's degenerative disc 
disease and 


its radicular manifestations to the right leg as mild.  
Moreover, by the veteran's own history, these manifestations 
only occur when the veteran sits for extended periods, and 
are relieved after the veteran gets up and walks around.  The 
Board finds that these neurological manifestations more 
clearly approximate mild pathology, warranting the separate 
10 percent rating assigned.  

Effective after September 26, 2003, a rating in excess of 20 
percent for lumbosacral strain or limited lumbar spine motion 
requires ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The revised regulations also provide, in essence, that 
the ratings include consideration of symptoms of pain, 
stiffness, or aching in the area of the spine.  The evidence 
of record does not show, nor does the veteran allege, that 
his spine is ankylosed.  Since December 1998, range of motion 
studies have generally shown forward flexion to 60 degrees.  
Therefore, the Board finds entitlement to a higher, "staged," 
or separate schedular rating under the alternative rating 
criteria after September 26, 2003, for the veteran's service-
connected lumbar spine disability is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5243 (effective 
from September 26, 2003).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The several private and VA 
examination findings persuasively demonstrate the schedular 
rating is adequate in this case.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent from April 
11, 1989, to December 15, 1998, for lumbosacral strain with 
degenerative disc disease of the lumbosacral spine, is 
denied.  

Entitlement to a rating in excess of 20 percent from December 
16, 1998, for lumbosacral strain with degenerative disc 
disease of the lumbosacral spine, is denied.  

Entitlement to a separate rating in excess of a 10 percent 
disability evaluation for service-connected neurological 
manifestations of the veteran's lumbosacral spine disorder to 
the right lower extremity, effective from September 23, 2002, 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


